DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The examiner is also requesting that the references cited in the first office action dated 3/26/2021 of Chinese application 2020107500973 be submitted to the US patent office so that their merits against the claims be judged to ensure the present invention has the best patent protection in the event of an allowance of the claims. The English translation of that Office Action is being cited on the PTO-892 form. The references being requested are as follows: 
“Critical Technical Research of Semi-Aviation Transient Electromagnetic Transmitters”, Lilinn, Chinese Full Database of PhD thesis, pages 7, 10, 11, and 71-93. 
“Aviation Geophysics Integrated Probe Theory Technical Method Equipment Applications”, Bombicium, p. 251, publication date of Dec. 31, 2018.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ground high-power electromagnetic field source emission subsystem” and “an unmanned aerial vehicle, a receiving coil hung on the unmanned aerial vehicle and a receiver mounted on the unmanned aerial vehicle” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 discloses a forward module, however the specification fails to disclose what the function of the forward module is with respect to a system function module. Claim 1 also discloses an image-forming module, however the specification fails to disclose what type of images are to be produced by the image-forming module. 
Claim 1 discloses “the data processing interpretation software subsystem comprises a system function module and a bottom layer supporting module, wherein the system function module comprises a data file management module, a preprocessing module, a forward module, an inversion module and an image-forming module; the bottom layer supporting module comprises a data file module, an embedded type database module, a universal math library module, a universal signal processing library module and an 2D/3D graphics library module; and the bottom layer supporting module is used for providing a universal performance function for the system function module.” However, the specification fails to disclose or describe how the bottom layer supporting module is used for providing universal performance function for the system module, and further fails to describe how the various modules claimed by the system function module and the bottom layer supporting module function to interact with each other to perform the intended function of the claimed invention. 
Claims 2-7 are dependent upon that of Claim 1, and the require of the limitations of Claim 1, therefore Claims 2-7 are too considered as rejected in view of said dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a system function module comprising a forward module, however Claim 1 it is unclear what a forward module and/or what the intended function of the forward module is therefore Claim 1 is considered indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention. 
Claims 2-7 are dependent upon that of Claim 1, and the require of the limitations of Claim 1, therefore Claims 2-7 are too considered as rejected in view of said dependency.
Conclusion
14.	Due to the informal nature of the claims as noted above, an art rejection is not being applied at this time. No prior art is being applied because the prior art does not disclose or make obvious the claimed invention as is currently claimed, in the combination, and as best understood.

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to geophysical electromagnetic exploration, in particular to a semi-airborne time domain electromagnetic exploration system for an unmanned aerial vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /JAY PATIDAR/Primary Examiner, Art Unit 2858